ORDER

PER CURIAM.
Defendant appeals from an order denying her Rule 24.035 motion seeking to vacate the judgment entered on her plea of guilty to the charge of distributing a controlled substance in violation of § 195,211 RSMo Cum.Supp. 1992.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment of the motion court is not clearly erroneous. Defendant’s sole point on appeal that the trial court did not issue sufficient findings of fact and conclusions of law is erroneous. We have reviewed the findings and find them sufficient to permit appellate review. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).